I concur in the conclusion reached in the opinion prepared by Mr. Justice TERRELL because I think that the opinion and judgment in the case of Central Truck Lines, Inc., v. Railroad *Page 405 
Commission of Florida, 118 Fla. 160 Sou. 22, established the rule of law in this State governing the issues presented in this case.
Personally, I am still of the opinion that the law as enunciated in that case is unsound and that it was never intended that railroad companies would be allowed to substitute truck and bus service on highways in lieu of railroad transportation without first procuring certificates of convenience and necessity for such service on the public highways.
The opinion in this case, however, conforms to the law as promulgated in the Central Truck Lines, Inc., case, supra.
Therefore, I yield my personal views and concur in the conclusion reached.